DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2020 has been entered.
 
This Office Action acknowledges the applicant’s amendment filed on 12/8/2020. Claims 21-40 are pending in the application. Claims 1-20 are cancelled.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/935397 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both applications recite a flexible packages having printed reinforcing area and ink having ink having height dimensions. The difference of the copending application and the present invention is the present application recites additional features and limitations relating to the package, such as, the first and second panels are made from one or more flexible materials and is about flat, it would be obvious to one having ordinary skill In the art to have the first and second panels are made from one or more flexible materials and is about flat since it was known in the art that doing so would be an obvious matter of design choice.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not recite the limitations “the first plurality of reinforcing elements have a height from a surface of the first reinforcing area of about 40 microns to about 5,000 microns”, “the second plurality of reinforcing elements have a height from a surface of the second reinforcing area of about 40 microns to about 5,000 microns” or “the ink has a height from a surface of the third reinforcing area of about 40 microns to about 5,000 microns “. According to the specification, it states “Part, parts, or all of a reinforcing area may have an overall height from 40 to 5000 microns, or any integer value for microns from 40 to 5000.” It appears that parts, portions or all of the “reinforcement area” has an overall height of 40 microns to about 5,000 microns, not just the reinforcing elements. It also does not describe any dimensions relating to the reinforcing elements (printing or ink) extending from a surface of the reinforcing area.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 31 recite the limitations “the first plurality of reinforcing elements have a height from a surface of the first reinforcing area of about 40 microns to about 5,000 microns” and “the second plurality of reinforcing elements have a height from a surface of the second reinforcing area of about 40 microns to about 5,000 microns” and claim 40 recites the limitation “the ink has a height from a surface of the third reinforcing area of about 40 microns to about 5,000 microns”. As stated above, the specification recites the given ranges relate to the reinforcing area and not the reinforcing elements and the specification does not describe any limitations or ranges regarding the reinforcing elements (printing or ink) or how the extend from a surface of the reinforcing 
As the prior art is applied below, it is assumed the ranges and limitations relate to the reinforcing area as a whole and not the reinforcing elements.

Claims 23, 30, 32 and 33 recite the limitation “wherein the first and second reinforcing elements are not printed in portions of the first and second panels where the first and second panels are adapted to include a graphic”, it is unclear how to interpret this limitation. As stated above the specification does not show or describe an embodiment that has a reinforcement area formed with ink that does not include a graphic. It is assumed that if the reinforcing element is formed from ink (as recited in claim 21); it is assumed some type of graphic will be formed.

Claim Rejections - 35 USC § 102
Claim(s) 21-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berg, JR. et al. US 2015/0122842 A1, previously cited.
With regards to claim 21, With regards to claim 21, Berg, JR. (Fig. 15D) discloses a flexible package 1800 for retail sale of a consumer product, the package comprising: a first panel 1812 formed of a flexible film and comprising a first plurality of outer edges and a first reinforcing area disposed inboard of the 

With regards to claim 22, Berg, JR. (Fig. 15D) discloses each of the first and second panels 1812 are substantially flat and a portion of each of the first and second panels is adapted to include a graphic, and wherein each of the first 

With regards to claim 23, Berg, JR. (Fig. 15D) discloses the first reinforcing area covers between about 15% and about 35% of the first panel, wherein the second reinforcing area covers between about 15% and about 35% of the second panel, and wherein the first and second reinforcing elements are not printed in portions of the first and second panels where the first and second panels are adapted to include a graphic.

With regards to claim 24, Berg, JR. (Fig. 15D) discloses the first panel and the second panel are disposed on adjacent faces of the flexible package.

With regards to claim 25, Berg, JR. (Fig. 15D) discloses the first reinforcing area comprises a first vertically oriented side disposed adjacent to the second panel and wherein the first vertically oriented side is substantially straight.



With regards to claim 27, Berg, JR. (Fig. 15D) discloses the first and second vertically oriented sides are within 10 degrees of parallel to each other.

With regards to claim 28, Berg, JR. (Fig. 15D) discloses the radiused edge forms a continuous curve between the first panel and the second panel.

With regards to claim 29, Berg, JR. (Fig. 15D) discloses the first and second reinforcing areas are disposed on an inside surface of the flexible package.

With regards to claim 30, Berg, JR. (Fig. 15D) discloses the first and second reinforcing areas are disposed on an outside surface of the flexible package and the first and second reinforcing elements are not printed in portions of the first or second panels intended to include a graphic.

Claim(s) 31-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berg, JR. et al. US 2015/0122842 A1, previously cited.
With regards to claim 31, Berg, JR. (Fig. 15D) discloses a flexible package 1800 for retail sale of a consumer product, the package comprising: a first panel formed of a flexible film and comprising a first plurality of outer edges, wherein the first panel comprises a first reinforcing area disposed on the first panel and offset from the first plurality of outer edges, wherein the first reinforcing area is printed and comprises an ink, and wherein the ink has a height from a surface of the first reinforcing area of about 40 microns to about 5,000 microns (Para. 0171); a second panel formed of the flexible film and comprising a second plurality of outer edges, wherein the second panel comprises a second reinforcing area disposed on the second panel and offset from the second plurality of outer edges, wherein the second reinforcing area is printed and comprises an ink, and wherein the ink has a height from a surface of the second reinforcing area of about 40 microns to about 5,000 microns (Para. 0171); and a radiused edge formed of the flexible film, wherein the radiused edge is disposed between the first reinforcing area and the second reinforcing area, and wherein the radiused edge is substantially free of ink. (Para. 281; supported by Para. 119,121, 123, 125, 126, 128-131, 143-150, 159-161, 167, 170, 175, 176, 180-193, 196 and 206-247)



With regards to claim 33, Berg, JR. (Fig. 15D) discloses the second panel is substantially flat and a portion of the second panel is adapted for a graphic, and wherein the second reinforcing elements surrounds the portion of the second panel and does not include a graphic.

With regards to claim 34, Berg, JR. (Fig. 15D) discloses the first reinforcing area covers between about 15% and about 35% of the first panel.

With regards to claim 35, Berg, JR. (Fig. 15D) discloses the second reinforcing area covers between about 15% and about 35% of the first panel.
With regards to claim 36, Berg, JR. (Fig. 15D) discloses the first panel and the second panel are disposed on adjacent faces of the flexible package



With regards to claim 38, Berg, JR. (Fig. 15D) discloses the second reinforcing area comprises a second vertically oriented side disposed adjacent to the first panel and wherein the second vertically oriented side is substantially straight.

With regards to claim 39, Berg, JR. (Fig. 15D) discloses the first and second vertically oriented sides are within 10 degrees of parallel of each other.

With regards to claim 40, Berg, JR. (Fig. 15D) discloses a third panel of from the flexible film and comprising a third plurality of outer edges, wherein the third panel comprises a printed reinforcing area disposed on the third panel and offset from the third plurality of outer edges, wherein the third reinforcing area is printed and comprises an ink and wherein the ink has a height from a surface of the third reinforcing area of about 40 microns to about 5,000 microns (Para. 171): a second radiused edge formed of the flexible film, wherein the second radiused edge is disposed between the first reinforcing area and the third reinforcing area, and wherein the second radiused edge is substantially free of ink: and a third 

Response to Arguments
Applicant's arguments filed 12/8/2020 have been fully considered but they are not persuasive. 
The Applicant argues that Berg is directed to a “standoff structure” and therefore is self-supported and does not include printed reinforcing structures as claimed. Although, Berg includes a standoff structure, it does not rebut the fact that the package includes an outer film that includes a printing film that has a height in the range as claimed, described in Berg Para. 0171; and Para. 0305 recites that all of the embodiment may include the flexible filmed as described and claimed. 
The Applicant argues that Berg does not disclose the limitation “the first plurality of reinforcing elements and second plurality of reinforcing elements have a height from of a reinforcing area may have an overall height from 40 to 5000 microns, or any integer value for microns from 40 to 5000.” It does not recite any limitations or ranges regarding the reinforcing elements extending from a surface of the reinforcing area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924.  The examiner can normally be reached on 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736